I concur in the views and conclusion of the court promulgated through Mr. Commissioner Britt. I more willingly concur in that conclusion in view of the fact that a contrary judgment would absolutely deprive all residents of this state of the opportunity of buying bonds of the character here involved. Nonresidents could well afford to pay an added sum for them to the amount of the tax. And for this reason it would necessarily result that all of these various classes of bonds would be purchased and held in London, Frankfort, and other foreign money centers, and the state thereby deprived of the circulation of a great sum of money, which, if passing and repassing in business channels here, would add greatly to our prosperity.